DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       CHRISTIAN N. SCHOLIN,
                             Appellant,

                                    v.

    U.S. BANK NATIONAL ASSOCIATION AS TRUSTEE FOR THE
              BENEFIT OF HARBORVIEW 2005-08,
                          Appellee.

                              No. 4D18-3774

                          [October 24, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Jeffrey Dana Gillen, Judge; L.T. Case No.
502010CA011583XXXXMB.

  Christian N. Scholin, Wellington, pro se.

   Nancy M. Wallace of Akerman LLP, Tallahassee, William P. Heller of
Akerman LLP, Fort Lauderdale, and Celia C. Falzone of Akerman LLP,
Jacksonville, for appellee.

PER CURIAM.

  Affirmed.

TAYLOR, MAY and DAMOORGIAN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.